IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,149-03


                              IN RE ISREAL HUDGINS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1204840-B IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to seventy-five years’ imprisonment.

        Applicant filed a habeas application in the trial court on February 8, 2013, and the trial court

entered an order designating issues on February 27, 2013. The designated issues have not been

resolved. The district clerk forwarded the habeas application to this Court as required. See TEX . R.

APP . P. 73.4(b)(5). We remand the habeas application to allow the trial judge to complete an

evidentiary investigation, resolve the disputed issues, and enter findings.
                                                                                                      2



       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact and conclusions of law, shall be forwarded

to this Court within 120 days of the date of this order. Any extensions of time shall be obtained from

this Court.



Filed: August 24, 2016
Do not publish